Citation Nr: 1025726	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative changes of 
the cervical spine, to include as secondary to service-connected 
degenerative disc disease at L4-L5 and L5-S1.

2.  Entitlement to service connection for degenerative changes of 
the right shoulder, to include as secondary to service-connected 
degenerative disc disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in May 2009, at which 
time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that currently diagnosed 
degenerative changes of the cervical spine were incurred in or 
aggravated by service; degenerative changes of the cervical spine 
have not been related by competent evidence to the Veteran's 
service-connected degenerative disc disease at L4-L5 and L5-S1, 
on either a causation or aggravation basis; and arthritis is not 
shown to have been manifested to a compensable degree within one 
year after separation from service.

2. The competent and probative medical evidence of record 
preponderates against a finding that currently diagnosed 
degenerative changes of the right shoulder were incurred in or 
aggravated by service; degenerative changes of the right shoulder 
have not been related by competent evidence to the Veteran's 
service-connected degenerative disc disease at L4-L5 and L5-S1, 
on either a causation or aggravation basis; and arthritis is not 
shown to have been manifested to a compensable degree within one 
year after separation from service.



CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine were not incurred 
in or aggravated by service and have not been shown to be due to, 
the result of, or aggravated by service-connected disability, nor 
may they be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

2.  Degenerative changes of the right shoulder were not incurred 
in or aggravated by service and have not been shown to be due to, 
the result of, or aggravated by service-connected disability, nor 
may they be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In July 2004, December 2004, and January 2006 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the January 2005 rating decision, April 
2006 SOC, and May 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.




II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected 


disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. at 52,744-45.  The present case predates the 
regulatory change.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

VA treatment records show that in December 1977 and June 1978 the 
Veteran complained of pain and/or stiffness in his neck and right 
shoulder.  He underwent a VA examination in August 1978 at which 
he reported pain with severe muscle spasms in his neck and right 
shoulder.  At November 1987 treatment, he said he experienced 
right neck and shoulder pain in cold weather.  On examination, 
his neck had mild cervical tenderness and his shoulders had a 
full range of motion.

At February 1999 VA treatment the Veteran reported that he began 
developing pain and stiffness in his neck and right shoulder in 
September 1998, six weeks after he started to see a chiropractor.  
He denied any associated muscle spasm in his neck.  The treating 
physician felt that the neck pain might be secondary to 
degenerative joint disease of the cervical spine with secondary 
muscle strain.


May 2003 CT imaging results of the cervical spine showed 
relatively severe chronic degenerative narrowing of all the 
cervical intervertebral disc bases.  There was mild bony 
encroachment upon the posterior nerve root foramina for cervical 
nerves C4, C5 and C6 on both the right and left sides. 

At February 2004 VA treatment, the Veteran complained of right 
shoulder and neck pain.  He said that the shoulder pain 
interfered with activities of daily living.  
X-rays of the cervical spine showed significant chronic 
degenerative changes.  He was diagnosed with myofascial pain 
syndrome, subacromial bursitis, and tingling of the hand and 
radiating pain which was noted to possibly be caused by cervical 
radiculopathy or ulnar nerve neuropathy.  In March 2004 he had a 
VA physical therapy consultation for cervical and shoulder pain.  
He rated the pain as a nine to ten out of ten.  The shoulder pain 
interfered with activities of daily living such as showering, 
washing his hair, lifting, and carrying groceries.

The Veteran underwent a VA examination in November 2009.  He 
reported that in 1998 he was coming out the shower when he had a 
twinge of pain in his low back that caused him to fall and break 
his nose.  Six to eight months after the fall he developed pain 
in his right shoulder and right neck, for which he did not have 
any treatment at that time.  He reported that he currently had 
occasional pain in his right trapezius muscle.  Since the onset 
of the shoulder and neck pain it had been intermittent with 
remissions.  The shoulder pain was precipitated by cold weather 
and twisting of the right arm and was alleviated by 
acetaminophen, 500 mg, and Amitriptyline.  On range-of-motion 
testing there were no limitations.  The examiner diagnosed mild 
to moderate glenoid humeral degenerative changes.

The Veteran reported that cold weather was a precipitating factor 
for his neck pain, and he described the pain as moderate with a 
duration of three to four days.  The frequency was one to two 
times a year.  On examination there were no objective 
abnormalities of the cervical sacrospinalis, a detailed motor 
exam of the spine was normal, sensory and reflex examinations 
were normal, and there were no limitations of range of motion.  
There was no objective evidence of pain following repetitive 
motion or additional limitations after three repetitions of range 
of motion.  X-rays showed severe degenerative disc disease 
throughout the cervical spine and moderate right C4-5, C5-6, and 
C6-7 neural foramina narrowing, which was the examiner's 
diagnosis for the cervical spine.  

The examiner opined that it was unlikely (less than a 50 percent 
probability) that the Veteran's degenerative changes of the 
cervical spine and/or degenerative changes of the right shoulder 
were caused directly by or arose during military service or 
developed after service as due to, the result of, or aggravated 
by the service-connected degenerative disc disease at L4-L5 and 
L5-S1.  The date of onset of the cervical spine and right 
shoulder disorders were noted to be 1977 or 1978 and September 
1998, respectively.  The examiner noted that the first onset was 
nine to ten years after the discharge from military service, and 
that a diagnosis of rheumatoid myosititis was considered at that 
time.  There was no evidence that the neck and right shoulder 
disorders were related to the lumbar spine disorder.  The VA 
examiner also noted that the Veteran had reported developing neck 
and shoulder pain six weeks after starting to see a chiropractor 
for his back in 1988.  The examiner also felt it was significant 
that, after hurting his back getting out of the shower in 1988, 
the Veteran received treatment that did not include his shoulder 
and neck.  Overall, the examiner noted that there was no evidence 
that the neck and/or right shoulder were injured during active 
military service or were related to the service-connected 
degenerative disc disease at L4-L5 and L5-S1.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for degenerative 
changes of the cervical spine and right shoulder, to include as 
secondary to the service-connected degenerative disc disease at 
L4-L5 and L5-S1.  The November 2009 VA examiner found that it is 
not likely that the degenerative changes of either the cervical 
spine or the right shoulder were caused by military service on a 
direct or secondary basis.  His opinion can be given probative 
value because he described the disability in sufficient detail to 
allow the Board to make a fully informed evaluation of the 
disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in the 
medical opinion").  There are no competent 


opinions of record that it is at least as likely as not that the 
Veteran's degenerative changes to the cervical spine and right 
shoulder are connected to service on a direct or secondary basis.

We recognize the sincerity of the arguments advanced by the 
Veteran that his degenerative changes of the cervical spine and 
right shoulder are service connected on a direct or secondary 
basis.  However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, degenerative changes of the cervical 
spine and right shoulder require specialized training for a 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for degenerative changes of the cervical spine and 
right shoulder, to include as secondary to the service connected 
degenerative disc disease at L4-L5 and L5-S1, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for degenerative changes of the cervical 
spine, to include as secondary to the service-connected 
degenerative disc disease at L4-L5 and L5-S1, is denied.

Service connection for degenerative changes of the right 
shoulder, to include as secondary to the service-connected 
degenerative disc disease at L4-L5 and L5-S1, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


